Title: 1777. Feb. 23.
From: Adams, John
To: 


       Took a Walk with Mr. Gerry, down to a Place called Ferry Branch, a Point of Land which is formed by a Branch of the Patapsco on one Side and the Basin before the Town of Baltimore on the other. At the Point is a Ferry, over to the Road which goes to Anapolis. This is a very pretty Walk. At the Point you have a full view of the elegant, splendid Seat of Mr. Carroll Barrister. It is a large and elegant House. It stands fronting looking down the River, into the Harbour. It is one Mile from the Water. There is a most beautifull Walk from the House down to the Water. There is a descent, not far from the House. You have a fine Garden—then you descend a few Steps and have another fine Garden—you go down a few more and have another. It is now the dead of Winter, no Verdure, or Bloom to be seen, but in the Spring, Summer, and fall this Scaene must be very pretty.
       Returned and dined with Mr. William Smith a new Member of Congress. Dr. Lyon, Mr. Merriman, Mr. Gerry, a son of Mr. Smith, and two other Gentlemen made the Company. The Conversation turned, among other Things, upon removing the Obstructions and opening the Navigation of Susquehannah River. The Company thought it might easily be done, and would open an amazing Scaene of Business. Philadelphia will oppose it, but it will be the Interest of a Majority of Pensilvania to effect it.
       This Mr. Smith is a grave, solid Gentleman, a Presbyterian by Profession—a very different Man from the most of those We have heretofore had from Maryland.
       The Manners of Maryland are somewhat peculiar. They have but few Merchants. They are chiefly Planters and Farmers. The Planters are those who raise Tobacco and the Farmers such as raise Wheat &c. The Lands are cultivated, and all Sorts of Trades are exercised by Negroes, or by transported Convicts, which has occasioned the Planters and Farmers to assume the Title of Gentlemen, and they hold their Negroes and Convicts, that is all labouring People and Tradesmen, in such Contempt, that they think themselves a distinct order of Beings. Hence they never will suffer their Sons to labour or learn any Trade, but they bring them up in Idleness or what is worse in Horse Racing, Cock fighting, and Card Playing.
      